Citation Nr: 1621942	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-09 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disability (claimed as tumors), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1969 to May 1971, including service in the Republic of Vietnam.  He also had additional service in the National Guard. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for tumors.  In April 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012.

In March 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In November 2014, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further action, to include additional development of the evidence and arranging for the Veteran to undergo further VA examination.  After accomplishing further action, the AMC continued to deny the claim for service connection for a skin disability (claimed as tumors), to include as due to herbicide exposure (as reflected in a July 2015 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In September 2015, the Board again remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence and a VA addendum opinion.  After accomplishing further action, in a December 2015 rating decision, the AMC granted service connection for acne vulgaris and assigned an initial zero percent (noncompensble) rating, effective September 20, 2010.  The AMC continued to deny the claim for service connection for a skin disability (claimed as tumors), to include as due to herbicide exposure (as reflected in a December 2015 SSOC) and returned this matter to the Board for further appellate consideration of skin disabilities other than acne vulgaris.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS).  The Veteran also has a paperless, electronic file in the Virtual VA claims processing system.  A review of the Virtual VA file reveals that the documents therein are duplicative of records already associated with the VBMS file.


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the matter herein decided has been accomplished.

2. Although the Veteran has asserted experiencing skins problems, claimed as tumors, as a result of his  service, to include herbicide exposure therein, competent, probative  medical evidence indicates that the Veteran does not have, and at no point pertinent to this appeal has had, a skin disability for which service connection may be granted.


CONCLUSION OF LAW

The criteria for service connection a skin disability (claimed as tumors), to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartucci v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.34 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not
prejudicial to the claimant.  Id.

In this appeal, in an October 2010 pre-rating letter, the RO provided notice to the
Veteran explaining what information and evidence was needed to substantiate a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by
VA.  The March 2011 RO rating decision reflects the initial adjudication of the claim after issuance of the October 2010 letter. 

Post rating, a January 2015 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with  Dingess/Hartman.  After issuance of the January 2015 letter, and opportunity for the Veteran to respond, July 2015 and December 2015 SSOCs reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet, App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records; VA treatment records, and the reports of June 2015 and October 2015 VA examinations.  Also of record and considered in connection with the claims is the transcript of the March 2014 Board video-conference hearing, along with various written statements, provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

Although the Veteran has generally asserted, in a January 2016 VA Form 21-4138, that the VA examiners who provided the examinations and etiology opinions in this case were "unqualified", he has provided no specific argument in support of his assertion.  Notably,  the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo v. Shinseki, 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same.  Sickles v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); see also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010); and Cox v. Nicholson, 20 Vet. App. 563, 56 (2007); Hilkert v. West, 12 Vet. App. 145, 151.  Accordingly, as the claims file was reviewed by the VA examiners and the reports set forth detailed findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for appellate review and of high probative value.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Specifically as regards the Board video-conference hearing, it is noted that the United States' Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on individuals conducting hearings, interpreted to include Veterans Law Judges: 1) to explain fully the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in section 3.103, and that the Board hearing was legally sufficiently.

Here, during the video-conference hearing, the undersigned Veterans Law Judge identified all pertinent issues on appeal, to include the matter herein decided.  During the hearing, the undersigned clearly discussed with the Veteran the bases for the RO's denial of the claim, and, along with the Veteran and his representative discussed potentially relevant evidence which might affect the outcome of the claim, to include medical opinion evidence.  The record was left open for a period of 30 days after the hearing to give the Veteran and his representative further opportunity to obtain and submit supporting evidence.  Moreover, subsequent to the hearing, as discussed below, the Board sought further development of the claim in November 2014 and September 2015.  

In November 2014, the Board instructed the RO/AMC to obtain outstanding VA treatment records since August 2003, to include 1992 and 1998, and since May 2005, and to send the Veteran another letter requesting any additional information and/or evidence.  Thereafter, the RO/AMC was directed to arrange for the Veteran to undergo a VA dermatology examination, after all the pertinent records were associated with the claims file.  Additionally, in September 2015, the RO/AMC was directed to request an addendum opinion from the June 2015 VA examiner, or another physician if the prior examiner was not available.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2015 and October 2015 the AMC sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim. The AMC obtained VA treatment records since August 2003, to include 1992 and 1998, and since May 2005 which have been associated with the claims file and Virtual VA electronic record.  Moreover, the Veteran was afforded a VA examination in June 2015, and an addendum opinion to the June 2015 VA examination was provided by a qualified physician in October 2015.  The Board finds that the addendum opinion, along with the other evidence of record, is adequate for appellate review.  Further in December 2015, the AMC issued an SSOC reflecting consideration of additional evidence received, followed by another period for response.   

Under these circumstances, the Board finds that there has been substantial compliance with the Board's prior remand instructions, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacs authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from chronic disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the chronic disease was incurred in service.  38 C.F.R. § 3.303(d).

Such a determination requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted, an award of service connection requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).   

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  In this case, the Veteran's personnel records reflect his service in the Republic of Vietnam during the Vietnam Era.  Thus, his exposure to herbicides is presumed.  Id. 

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this case, as the record does not establish evidence of any skin disability deemed etiologically related to such exposure, further discussion of the presumption of service connection based on herbicide exposure is unwarranted.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Veteran generally contends that he suffers from a skin disability, claimed as tumors, due to herbicide exposure.  However, considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a skin disability, claimed as tumors, to include as due to herbicide exposure, must be denied.

The Veteran's service records show treatment for skin problems, but clinical evaluations revealed  normal skin.  His 1969 enlistment examination was negative for any skin conditions.  He reported that he did not have any skin diseases.  In June 1970 he was treated for acne vulgaris and a heat rash, but the 1971 discharge examination was negative for any skin conditions.  The Veteran's 1979 National Guard enlistment examination was also negative for any problems with his skin.  His National Guard treatment records note a scalp surgery in December 1992.

Post-service VA treatment records reference diagnoses of and  treatment for various skin conditions.  In November 1992 sebaceous gland hyperplasia with cyst formation and subcutaneous scar was diagnosed and treated.  In January 1998 dermatofibroma and lipoma was diagnosed and he received surgical treatment for these conditions. Additionally, VA treatment records reflect the removal of a scalp cyst in February 2004.

During the March 2014 Board hearing, the Veteran testified that, in the 1980s he sought treatment for soft tissue sarcoma, which included recurrent surgeries.

As directed in the Board's November 2014 remand, the Veteran underwent a VA examination in June 2015 for the purpose of obtaining medical information regarding the nature of any current skin disability(ies), and the etiology of any such disability(ies).  At that time, the Veteran reported skin lesions related to Agent Orange exposure during service in the Republic of Vietnam; however, he also stated  that his skin issues did not appear until the 1990's.  The VA examiner noted that the Veteran had been diagnosed with dermatofibroma, lipoma, and sebaceous cysts in the 1990s, and that each of the conditions had since resolved.  The Veteran reported skin outbreaks on his scalp, but upon physical examination the examiner, found lesions on his neck and mid-upper back, but no lesions on the scalp or hairline.  The examiner noted that there was no other evidence of skin issues.  The examiner concluded that none of the Veteran's skin conditions were due to his conceded exposure to herbicides.  In addition, the examiner indicated that none of the Veteran's skin conditions were "related to Vietnam."  

Pursuant to its September 2015 remand, the Board requested an addendum opinion to the June 2015 VA examination.  The Board requested that the June 2015 VA examiner or an appropriate physician provide opinion addressing the medical relationship between each diagnosed skin disability and service.

In the October 2015 addendum opinion, another VA examiner indicated that the June 2015 VA examiner was unavailable.  Following a review of all available records, the examiner provided an assessment of the Veteran's skin conditions and opined that it was less likely as not that a skin disability (to include lipoma, dermatofibroma, and sebaceous cysts) was caused by or a result of an event in military service including herbicide exposure.  The rationale for this opinion was that the record did not show treatment for these skin conditions during service.  More importantly, however, the examiner clarified that in this case, the Veteran's prior skin conditions are not representative of a disability for which service connection may be granted.  In this regard, the examiner stated that medical records did not document any current (active) skin disability, including the June 2015 VA examination report.  Specifically, the examiner discussed medical records showing treatment for lipoma on the scalp in 1992 and 1998, treatment for dermatofibroma in 1998, and a sebaceous gland hyperplasia with cyst found in November 1992.  However, the examiner noted that these are all benign skin conditions that are not related to military service or Agent Orange exposure.  As rationale, the examiner explained that service treatment records do not document these skin conditions, and that the Veteran did not report to an Agent Orange skin exam in 1983.  In this regard, the examiner stated, "[m]edicine does not know why lipomas, dermatofibromas or sebaceous cysts develop.  They are all understood benign, common conditions, but the etiology is unknown though not felt to have any relationship to herbicide exposure."

In reference to the Veteran's report of soft tissue sarcoma, the October 2015 examiner explained that sarcoma is a very aggressive condition that would require treatment from a specialist, such as an oncologist.  However, a review of medical records shows no evidence of sarcoma.  The physician went on to state that all of the Veteran's skin conditions had  resolved at that  time.  

Based on review of all pertinent records, the October 2015 VA examiner noted evidence of scarring, and assessed a scar condition; however, he opined that it was less likely as not that the Veteran's scars were caused by or a result of an event in military service, including herbicide exposure.  As rationale, the examiner explained that the scars are secondary to trauma or an injury and are just a "chaotic form of skin healing" that has since resolved.  

In sum, the competent, probative indicates that, although the Veteran has had a history of lipomas, dermatofibroma, and sebaceous cysts, those problems resolved in the 1990's.  As none of the noted disorders is currently present, or noted to have been present at any point pertinent to the current claim on appeal, none constitutes a current disability within the meaning of McClain and Romanowsky.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. §§ 3.303, 3.304, 3.310.  Hence, notwithstanding the Veteran's skin complaints and conceded herbicide exposure, with respect to these claimed disorders, competent, probative evidence of record establishes, fundamentally, that the Veteran does not have, and at no point pertinent to the current claim has had, a current skin disability upon which to predicate an award of service connection.  

Moreover, although VA examiners have noted evidence of scarring-a finding which suggests a current disability in this regard-no medical relationship between such scarring and any in-service disease, injury or event has been established.  Hence, with respect to any current scarring, this aspect of the claim fails on the basis of no medical nexus to service.

The Board accepts the findings and conclusions of the VA examiners-in particular, those of the clinician who provided the thorough, October 2015 addendum report based on full review of the record-as competent, probative evidence on the current disability and medical nexus elements of the claim. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); (Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).   Significantly,  neither the Veteran nor his representative has n has neither presented nor identified any contrary medical evidence or opinion to support his claim (i.e., evidence on opinion establishing that he does, in fact, have a skin disability that had its onset during, or is deemed etiologically related to, service, to include herbicide exposure therein.  Hence, the only medical opinion evidence to address the questions of current disability and medical nexus weighs against the claim.   

As for the Veteran's own assertions advanced in support of his claim, the Board has considered the Veteran's complaints of skin problems, which he is competent to assert.  However, to whatever extent the Veteran attempts to assert that he has a current skin disability, and that such disability is medically-related to service, such assertions simply do not provide persuasive support for the claim.  Here, the matters of whether the Veteran has a current skin disability for VA compensation purposes (and, if so, the etiology of any such disability), are matters within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 17-38 (1994).  There is no question that lay persons are competent to report matters with their own personal knowledge, such as symptoms experienced or observed, or to provide evidence on some medical matters (for example, matters perceived through the senses).  See, e.g. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Here, the Veteran's DD-214 indicates that his military occupational specialty was a medical supply and parts specialist.  However, there is no evidence that he has a background in  or expertise concerning the diagnosis and etiology of skin conditions-which are complex medical matters that fall outside the realm of common knowledge of a lay person.  See, e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion the medical matters upon which this claim turns.  As his lay assertions in this regard have no probative value., the Veteran can neither support his claim, nor counter the probative medical opinion evidence of record, on the basis of lay assertions, alone. 

For all the foregoing reasons, the claim on appeal must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a skin disability (claimed as tumors), to include as due to herbicide exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


